           Case 1:16-cr-00281-PGG Document 906 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                      ORDER
                    -against-
                                                               (S5) 16 Cr. 281 (PGG)
 BRANDON GREEN,

                                Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons stated at the November 17, 2020 telephone conference, defense

counsel Zoe Dolan’s application to withdraw as counsel for Defendant Brandon Green is

granted.

               During the November 17, 2020 conference, Defendant requested the appointment

of stand-by counsel pursuant to the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. The

Government is directed to arrange for the appointment of stand-by counsel.

               A status conference will take place on December 1, 2020 at 12:00 p.m. The

conference will be conducted telephonically.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Two

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
        Case 1:16-cr-00281-PGG Document 906 Filed 11/17/20 Page 2 of 2




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       November 17, 2020
                                                   SO ORDERED.


                                                   _________________________________
                                                   Paul G. Gardephe
                                                   United States District Judge
